DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The objections to claims 9 and 10 have been withdrawn in light of the Applicants’ amendments.
Claims 1, 9, 10, 15, and 20 have been amended.  Thus, claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The most similar art of record, Kapoor et al. [U.S. Patent Publication 2016/0119838], discloses access points in communication with a network controller used for controlling the operation of said access points and client access to the network (figure 1A as well as paragraphs 0023 and 0024) and APs receiving wide ranges of signals strengths from different client devices over a course of time (figure 3 as well as paragraphs 0037 and 0038).  The second most similar art of record, Huseth et al. [U.S. Patent Publication 2008/0228039], discloses a visual representation of a monitored person’s movement in a monitored area (figure 5 and paragraph 0059).  However, no art of record discloses arranging the APs on the vertical axis with APs by evaluating a linear ordering problem (LOP) for a weighted undirected graph G(V,E, W) where V is a set of nodes representing the set of APs of the wireless electronic data communication network, E is a set of undirected edges where eij ∈ E is an edge connecting node vi ∈ V and vj ∈ V, and W is a function that assigns edge weights to the edges of the set E wherein the edge weights have nonnegative values and the edge weight wij ∈ W for the edge eij ∈ E has a value corresponding to a handover frequency between the pair of APs represented by nodes vi, vj ∈ V in historical roaming data for the wireless electronic data communication network.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Kapoor et al. [U.S. Patent Publication 2016/0119838], discloses access points in communication with a network controller used for controlling the operation of said access points and client access to the network (figure 1A as well as paragraphs 0023 and 0024) and APs receiving wide ranges of signals strengths from different client devices over a course of time (figure 3 as well as paragraphs 0037 and 0038).  The second most similar art of record, Huseth et al. [U.S. Patent Publication 2008/0228039], discloses a visual representation of a monitored person’s movement in a monitored area (figure 5 and paragraph 0059).  However, no art of record discloses arranging the APs on the vertical axis with APs by evaluating a linear ordering problem (LOP) for a weighted undirected graph G(V,E, W) where V is a set of nodes representing the set of APs of the wireless electronic data communication network, E is a set of undirected edges where eij ∈ E is an edge connecting node vi ∈ V and vj ∈ V, and W is a function that assigns edge weights to the edges of the set E wherein the edge weights have nonnegative values and the edge weight wij ∈ W for the edge eij ∈ E has a value corresponding to a handover frequency between the pair of APs represented by nodes vi, vj ∈ V in historical roaming data for the wireless electronic data communication network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor et al. [U.S. Patent Publication 2016/0119838] in view of Huseth et al. [U.S. Patent Publication 2008/0228039] 

With regard to claim 1, Kapoor et al. meets the limitations of:
a non-transitory computer readable medium storing instructions executable by at least one electronic processor to perform a method of tracking patient movement through a medical facility, the method comprising receiving wireless roaming data for a wireless patient device associated to a patient from a wireless electronic data communication network comprising a plurality of access points (APs) dispersed through the medical facility [access points in communication with a network controller used for controlling the operation of said access points and client access to the network (figure 1A as well as paragraphs 0023 and 0024)]
from the received wireless roaming data, determining a connection history for the wireless patient device indicating the AP (access point) connected with the wireless patient device as a function of time [APs receiving wide ranges of signals strengths from different client devices over a course of time (figure 3 as well as paragraphs 0037 and 0038)]
However, Kapoor et al. fails to disclose of generating a visualization of the connection history for the wireless patient device and the connection history indicating at which the wireless patient device is connected to one of the APs of the plurality of APs.  In the field of monitoring systems, Huseth et al. teaches:
generating a visualization of the connection history for the wireless patient device [a visual representation of a monitored person’s movement in a monitored area (figure 5 and paragraph 0059)]
the connection history indicating at which the wireless patient device is connected to one of the APs of the plurality of APs [a visual representation of a monitored person’s movement routine in a monitored area where said routine denotes a period of time (figure 5 and paragraph 0059)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Kapoor et al. and Huseth et al. to create a patient monitoring system where the system is able to aggregate data pertaining to the monitoring of a person and visually represent the data where the movement is shown respective of time in order to track the movement and location of a monitored person in a monitored area wherein the motivation to combine is efficiently manage the roaming of devices in a wireless local area network (Kapoor et al., paragraph 0002).

	With regard to claim 2, Kapoor et al. fails to disclose of generating an AP-versus-time chart.  In the field of monitoring systems, Huseth et al. teaches:
generating an AP-versus-time chart [a visual representation of a monitored person’s movement in a monitored area where it shows movement over a period of time (figure 5 and paragraph 0059)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Kapoor et al. and Huseth et al. to create a patient monitoring system where the system is able to aggregate data pertaining to the monitoring of a person and visually represent the data where the movement is shown respective of time in order to track the movement and location of a monitored person in a monitored area wherein the motivation to combine is efficiently manage the roaming of devices in a wireless local area network (Kapoor et al., paragraph 0002).

	With regard to claim 3, Kapoor et al. meets the limitation of:
arranging the APs as a vertical axis of the AP-versus-time chart; and arranging the time duration as a horizontal axis of the AP-versus-time chart [AP signal strengths arranged on a vertical axis and time arranged on horizontal axis where the client devices connected with different APs at different times with varying signal strengths close to one another (figure 4A and paragraph 0043)]
However, Kapoor et al. fails to disclose of generating of the AP-versus-time chart.  In the field of monitoring systems, Huseth et al. teaches:
the generating of the AP-versus-time chart [a visual representation of a monitored person’s movement in a monitored area where it shows movement over a period of time (figure 5 and paragraph 0059)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Kapoor et al. and Huseth et al. to create a patient monitoring system where the system is able to aggregate data pertaining to the monitoring of a person and visually represent the data where the movement is shown respective of time in order to track the movement and location of a monitored person in a monitored area wherein the motivation to combine is efficiently manage the roaming of devices in a wireless local area network (Kapoor et al., paragraph 0002).

	With regard to claim 4, Kapoor et al. meets the limitation of:
arranging the APs on the vertical axis with APs having frequent roam events between them as being close to each other on the vertical axis, and APs having few or no roam events between them as distant from each other [AP signal strengths arranged on a vertical axis and time arranged on horizontal axis where the client devices connected with different APs at different times with varying signal strengths close to one another (figure 4A and paragraph 0043)]
However, Kapoor et al. fails to disclose of generating the AP-versus-time chart.  In the field of monitoring systems, Huseth et al. teaches:
generating the AP-versus-time chart [a visual representation of a monitored person’s movement in a monitored area where it shows movement over a period of time (figure 5 and paragraph 0059)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Kapoor et al. and Huseth et al. to create a patient monitoring system where the system is able to aggregate data pertaining to the monitoring of a person and visually represent the data where the movement is shown respective of time in order to track the movement and location of a monitored person in a monitored area wherein the motivation to combine is efficiently manage the roaming of devices in a wireless local area network (Kapoor et al., paragraph 0002).
	
With regard to claim 6, Kapoor et al. meets the limitation of:
the arranging of the APs on the vertical axis of the AP-versus-time chart represents each AP as a single discrete value on the vertical axis [AP signal strengths arranged on a vertical axis and time arranged on horizontal axis where the client devices connected with different APs at different times with varying and definite signal strengths close to one another at moments in time (figure 4A and paragraph 0043)]

With regard to claim 7, Kapoor et al. meets the limitation of:
the arranging of the APs on the vertical axis of the AP-versus-time chart further includes arranging at least one discrete value on the vertical axis representing an empty AP in which the wireless patient device is not connected with an AP [AP signal strengths arranged on a vertical axis and time arranged on horizontal axis where the client devices connected with different APs at different times with varying and definite signal strengths (figure 4A and paragraph 0043)]

With regard to claim 8, Kapoor et al. meets the limitation of:
plotting the connection history on the AP-versus-time chart as disjoint horizontal lines wherein each horizontal line vertically aligns with the single discrete value on the vertical axis of a corresponding AP [AP signal strengths arranged on a vertical axis and time arranged on horizontal axis where the client devices connected with different APs at different times with varying signal strengths shown by their position on the plot (figure 4A and paragraph 0043)]
However, Kapoor et al. fails to disclose of generating of the visualization.  In the field of monitoring systems, Huseth et al. teaches:
generating the AP-versus-time chart [a visual representation of a monitored person’s movement in a monitored area where it shows movement over a period of time (figure 5 and paragraph 0059)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Kapoor et al. and Huseth et al. to create a patient monitoring system where the system is able to aggregate data pertaining to the monitoring of a person and visually represent the data where the movement is shown respective of time in order to track the movement and location of a monitored person in a monitored area wherein the motivation to combine is efficiently manage the roaming of devices in a wireless local area network (Kapoor et al., paragraph 0002).

With regard to claim 9, Kapoor et al. meets the limitation of:
for each continuous time interval (ti,tj) of the connection history over which the wireless patient device is connected with a single AP, plotting a horizontal line segment running from time ti to time tj that is vertically aligned with the single discrete value on the vertical axis that represents the single AP to which the wireless patient device is connected over the continuous time interval (ti,tj) [AP signal strengths arranged on a vertical axis and time arranged on horizontal axis where the client devices connected with different APs at different times with varying signal strengths shown by their position on the plot (figure 4A and paragraph 0043)]
However, Kapoor et al. fails to disclose of generating of the visualization.  In the field of monitoring systems, Huseth et al. teaches:
generating the AP-versus-time chart [a visual representation of a monitored person’s movement in a monitored area where it shows movement over a period of time (figure 5 and paragraph 0059)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Kapoor et al. and Huseth et al. to create a patient monitoring system where the system is able to aggregate data pertaining to the monitoring of a person and visually represent the data where the movement is shown respective of time in order to track the movement and location of a monitored person in a monitored area wherein the motivation to combine is efficiently manage the roaming of devices in a wireless local area network (Kapoor et al., paragraph 0002).
	
	With regard to claim 10, Kapoor et al. meets the limitation of:
the plotting further includes: for each handover event, plotting a vertical line segment extending between the two single discrete values on the vertical axis that represent the two APs involved in the handover event [AP signal strengths arranged on a vertical axis and time arranged on horizontal axis where the client devices connected with different APs at different times with varying signal strengths shown by their position on the plot (figure 4A and paragraph 0043)]

	With regard to claim 11, Kapoor et al. meets the limitation of:
the receiving and the determining is performed for a plurality of wireless patient devices associated to corresponding patients and a single AP-versus-time plot [AP signal strengths arranged on a vertical axis and time arranged on horizontal axis where the client devices connected with different APs at different times with varying signal strengths shown by their position on the plot (figure 4A and paragraph 0043)]
However, Kapoor et al. fails to disclose of the visualization including plotting the connection histories for the plurality of wireless patient devices.  In the field of monitoring systems, Huseth et al. teaches:
the visualization including plotting the connection histories for the plurality of wireless patient devices on a single AP-versus-time plot [a visual representation of a monitored person’s movement in a monitored area where it shows movement over a period of time (figure 5 and paragraph 0059)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Kapoor et al. and Huseth et al. to create a patient monitoring system where the system is able to aggregate data pertaining to the monitoring of a person and visually represent the data where the movement is shown respective of time in order to track the movement and location of a monitored person in a monitored area wherein the motivation to combine is efficiently manage the roaming of devices in a wireless local area network (Kapoor et al., paragraph 0002)

With regard to claim 13, Kapoor et al. meets the limitation of:
a display device [a mobile patient monitoring device having a display (paragraph 0024)]
However, Kapoor et al. fails to disclose of displaying the visualization on a display device in real time as a trendline as the wireless roaming data is being received.  In the field of monitoring systems, Huseth et al. teaches:
displaying the visualization on a display device in real time as a trendline as the wireless roaming data is being received [a visual representation of a monitored person’s movement in a monitored area where it shows movement over a period of time (figure 5 and paragraph 0059)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Kapoor et al. and Huseth et al. to create a patient monitoring system where the system is able to aggregate data pertaining to the monitoring of a person and visually represent the data where the movement is shown respective of time in order to track the movement and location of a monitored person in a monitored area wherein the motivation to combine is efficiently manage the roaming of devices in a wireless local area network (Kapoor et al., paragraph 0002)

With regard to claim 14, please refer to the rejection for claim 13 as the citations meet the limitations of the present claim.

With regard to claim 15, Kapoor et al. meets the limitations of:
an apparatus for tracking patient movement through a medical facility, the apparatus comprising at least one electronic processor programmed to receive wireless roaming data for a wireless patient device associated to a patient from a wireless electronic data communication network comprising a plurality of access points (APs) dispersed through the medical facility [access points in communication with patient devices where the roaming of a patient is monitored (paragraph 0027)]
from the received wireless roaming data, determining a connection history for the wireless patient device indicating the AP (access point) connected with the wireless patient device as a function of time [AP power being associated with time where the AP power varies as the patient is close to and far from the AP over a period of time where the power is high when the patient is close to the AP and the power is low when far from the AP (paragraph 0039)]
However, Kapoor et al. fails to disclose of generating a visualization of the connection history for the wireless patient device as a plot of the connection history on an AP-versus-time chart in which the APs are arranged as discrete points on a vertical axis of the AP-versus-time chart and a time duration as a horizontal axis of the AP-versus-time chart and the connection history indicating at which the wireless patient device is connected to one of the APs of the plurality of APs.  In the field of monitoring systems, Huseth et al. teaches:
a visualization of the connection history for the wireless patient device as a plot of the connection history on an AP-versus-time chart in which the APs are arranged as discrete points on a vertical axis of the AP-versus-time chart and a time duration as a horizontal axis of the AP-versus-time chart [a visual representation of a monitored person’s movement in a monitored area where it shows movement over a period of time (figure 5 and paragraph 0059)]
the connection history indicating at which the wireless patient device is connected to one of the APs of the plurality of APs [a visual representation of a monitored person’s movement routine in a monitored area where said routine denotes a period of time (figure 5 and paragraph 0059)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Kapoor et al. and Huseth et al. to create a patient monitoring system where the system is able to aggregate data pertaining to the monitoring of a person and visually represent the data where the movement is shown respective of time in order to track the movement and location of a monitored person in a monitored area wherein the motivation to combine is efficiently manage the roaming of devices in a wireless local area network (Kapoor et al., paragraph 0002).

	With regard to claim 16, please refer to the rejection for claim 4 as the citations meet the limitations of the present claim.

	With regard to claim 18, please refer to the rejection for claim 9 as the citations meet the limitations of the present claim.

	With regard to claim 19, please refer to the rejection for claim 10 as the citations meet the limitations of the present claim.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kapoor et al. [U.S. Patent Publication 2016/0119838] in view of Huseth et al. [U.S. Patent Publication 2008/0228039], and in further view of Aizenbud-Reshef et al. [U.S. Patent Publication 2002/0178281]
	
With regard to claim 12, Kapoor et al. fails to disclose of the visualization including color coding the horizontal line segments to distinguish between multiple wireless patient devices connected to one or more of the APs.  In the field of communications systems, Aizenbud-Reshef et al. teaches:
the visualization including color coding the horizontal line segments to distinguish between multiple wireless patient devices connected to one or more of the Aps [graph lines being of different colors and thicknesses to differentiate from one another (paragraph 0122) and Fig. 8]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Kapoor et al., Huseth et al., and Aizenbud-Reshef et al. to create a patient monitoring system where the system is able to aggregate data pertaining to the monitoring of a person and visually represent, with differentiation in the form of lines of different colors, the data where the movement is shown respective of time in order to track the movement and location of a monitored person in a monitored area wherein the motivation to combine is efficiently manage the roaming of devices in a wireless local area network (Kapoor et al., paragraph 0002)

Response to Arguments
Applicants’ arguments filed on September 20, 2022 have been fully considered but they are not persuasive. 
On page 9, the Applicants state “Claims 1 and 15 are amended to recite that the connection history indicates a time at which AP 16 is connected to the wireless patient device 12 (see, e.g., paragraph [0030] of the present specification). Thus, the present claims are directed to a time of connection, not a signal strength of connection.  The other references of record do not cure these deficiencies of Kapoor and are not relied upon by the Examiner to do so.”  The examiner respectfully disagrees.
Huseth et al. teaches a visual representation of a monitored person’s movement routine in a monitored area where said routine denotes a period of time (figure 5 and paragraph 0059).  The visualization presented by Huseth et al. would lead one with ordinary skill in the art to conclude the person being monitored is connected to a wireless transceiver and the differing signal values denote the variance in signal strength over time.  In light of this, the combination of Kapoor with Huseth et al. yields a connection history of a monitored patient with access points over a period of time as claimed by the Applicants.  For this reason, the rejection stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689